Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that support for the amended recesses having the threaded part being a square with rounded edges is not provided by the originally filed specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (4,379,693) in view of Holmes (3,208,493).
Wallshein teaches with respect to claim 1, an orthodontic expansion screw, comprising at least two bodies 223/224 arranged at a mutual distance that can be changed by means of a spindle (see fig. 33, threaded part 220 and activating part 8), which engages both bodies (see fig. 33), wherein the spindle comprises an activating part (see fig. 33, element 8 as labeled in other embodiments, but shown in fig. 33 also), from which at least one threaded part 220 proceeds into a threaded hole 221/222 of one of the two bodies, the boding having a first end, which faces the activating part of the spindle and a second end which faces away from the activating part of the spindle (see fig. 33), a linear guiding means (col. 12, ll. 8-10 regarding the embodiment of fig. 33 including guiding bars, fig. 8 showing guiding means), which engage both bodies and guide them while preventing relative rotation of the bodies upon a change in their distance relative to each other along two mutually parallel guiding axes (see figs. 7-8, explanation above, col. 4, ll. 4-67, col. 5, ll. 1-14 regarding the guiding means being linear) and a device configured for preventing inadvertent twisting of the spindle relative to the bodies, the device comprising a springy extension 225, wherein the body in which the at least one threaded part is inserted has the springy extension externally on its first end (see fig. 33), wherein the extension is directed against the at least one threaded part (see fig. 33), whereas the extension presses springily against a thread of the at least one threaded part (see fig. 33), wherein the activating part is rotatable in opposite directions changing the mutual distance of the bodies overcoming the device configured for preventing or impeding inadvertent twisting of the spindle relative to the bodies (see fig. 33). Wallshein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the device configured for preventing or impeding an inadvertent twisting of the spindle relative to the bodies comprises at least one recess, wherein the at least one threaded part of the spindle has the at least one recess, the extends in the longitudinal direction of the spindle and is open in a radial direction, wherein the extension presses springily against a thread of the at least one threaded part when the spindle is in a position in which the extension does not face any recess, wherein the activating part is rotatable in opposite directions changing the mutual distance of the bodies overcoming the device configured for preventing or impeding inadvertent twisting of the spindle relative to the bodies. 
Holmes teaches a device configured for preventing or impeding an inadvertent twisting of a spindle, the device comprising at least one recess 84 and a springy extension 98, wherein the at least one threaded part of the spindle has the at least one recess 84 that extends in the longitudinal direction of the spindle and is open in a radial direction (see figs. 10-13) and wherein a body 86 in which that at least one threaded part is inserted has the spring extension 98 externally on its first end (see figs. 10, 13), wherein the extension is directed against the at least one threaded part, and protrudes into the recess when the spindle is in a position in which the extension faces the at least on recess, where as the extension presses springily against a thread of the at least one threaded part when the spindle is in a position in which the extension does not face any recess, wherein the activating part is rotatable in opposite directions (see figs. 10-13, col. 4, ll. 47-75, col. 5, ll. 1-22). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle taught by Wallshein with the recess in combination with the springy extension as taught by Holmes in order to provide a more secure connection in order to lock the spindle in place and provide feedback to the user that the device is locked in place (see col. 5, ll. 18-21 such that the user can feel the nut being locked into place).   
Wallshein teaches with respect to claim 2, an orthodontic expansion screw, comprising at least two bodies 223/224 arranged at a mutual distance that can be changed by means of a spindle (see fig. 33, threaded part 220 and activating part 8), which engages both bodies (see fig. 33), wherein the spindle comprises an activating part (see fig. 33, element 8 as labeled in other embodiments, but shown in fig. 33 also), from which at least one threaded part 220 proceeds into a threaded hole 221/222 of one of the two bodies, the boding having a first end, which faces the activating part of the spindle and a second end which faces away from the activating part of the spindle (see fig. 33), a linear guiding means (col. 12, ll. 8-10 regarding the embodiment of fig. 33 including guiding bars, fig. 8 showing guiding means), which engage both bodies and guide them while preventing relative rotation of the bodies upon a change in their distance relative to each other along two mutually parallel guiding axes (see figs. 7-8, explanation above, col. 4, ll. 4-67, col. 5, ll. 1-14 regarding the guiding means being linear) and a device configured for preventing inadvertent twisting of the spindle relative to the bodies, the device comprising a springy extension 225, wherein the body in which the at least one threaded part is inserted has the springy extension externally on its first end (see fig. 33), wherein the extension is directed against the at least one threaded part (see fig. 33), whereas the extension presses springily against a thread of the at least one threaded part (see fig. 33), wherein the activating part is rotatable in opposite directions changing the mutual distance of the bodies overcoming the device configured for preventing or impeding inadvertent twisting of the spindle relative to the bodies (see fig. 33). Wallshein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the device configured for preventing or impeding an inadvertent twisting of the spindle relative to the bodies comprises at least one flattened region, wherein the at least one threaded part of the spindle has the at least one flattened region that extends in the longitudinal direction of the spindle, wherein the extension is directed against the at least one threaded part and springily presses against a thread of the at least one threaded part when the spindle is in a position in which the extension does not face any flattened region, whereas the extension does not contact the flattened region or does so with less pressure when the spindle is in a position in which the extension is directed against a flattened region than when the spindle is in a position in which the extension does not face any flattened region.
Holmes teaches a device configured for preventing or impeding an inadvertent twisting of a spindle, the device comprising at least one flattened region 72, wherein the at least one threaded part of the spindle 74 has the at least one flattened region 72 that extends in the longitudinal direction of the spindle (see fig. 19), wherein the extension is directed against the at least one threaded part and springily presses against a thread of the at least one threaded part when the spindle is in a position in which the extension does not face any flattened region (see figs. 18-19, such that when the spring 78 does not contact the flat 72, it contacts the threads), whereas the extension contacts the flattened region with less pressure when the spindle is in a position in which the extension is directed against a flattened region than when the spindle is in a position in which the extension does not face any flattened region (see figs. 18-19, such that the spring will contact the threaded region with a greater force since it will be resiliently biased more since the threads are located farther from the axis than the flat portion which results in the spring element applying a greater force) wherein the activating part is rotatable in opposite directions (see figs. 18-19, col. 3, ll. 68-75, col. 4, ll. 1-7, such that the structure allows for rotation in either direction and does not prevent it). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle taught by Wallshein with the flat in combination with the springy extension as taught by Holmes in order to provide a more secure connection in order to lock the spindle in place and provide feedback to the user that the device is locked in place (see col. 5, ll. 18-21 such that the user can feel the nut being locked into place).   
With respect to claims 3-4, Wallshein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the extension contacts and presses against the threaded part of the spindle in each position of the spindle.
Holmes teaches the extension contacts and presses against the threaded part of the spindle in each position of the spindle (see figs. 10-13, such that the extension 98 contacts and presses the thread when not in the recesses and contacts presses the sides of the threads when in the recesses, such that the fingers are resiliently held in the recess and therefore, the press against it). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle taught by Wallshein with the recess in combination with the springy extension as taught by Holmes in order to provide a more secure connection in order to lock the spindle in place and provide feedback to the user that the device is locked in place (see col. 5, ll. 18-21 such that the user can feel the nut being locked into place).   
With respect to claims 5-6, Wallshein teaches the invention as substantially claimed and discussed above, however, does not specifically teach the extension contacts and presses against the threaded part of the spindle in each position of the spindle.
Holmes teaches the extension contacts and presses against the threaded part of the spindle in each position of the spindle (see figs. 17-18, such that the extension 78 contacts and presses the thread when not in the recesses and contacts presses the sides, i.e. the portions at the edge of the flat, of the threads when on the flat, such that the fingers are resiliently held in the recess and therefore, the press against it). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle taught by Wallshein with the flat in combination with the springy extension as taught by Holmes in order to provide a more secure connection in order to lock the spindle in place and provide feedback to the user that the device is locked in place (see col. 5, ll. 18-21 such that the user can feel the nut being locked into place).   
With respect to claims 7-8, Wallshein teaches the springy extension has a surface that faces the threaded part of the spindle and is convex in design (see fig. 33).
With respect to claims 9-10, Wallshein teaches the extension of the surface which the extension contact the threaded part of the spindle is greater than the pitch of the thread of the spindle in the longitudinal direction of the spindle (see fig. 33).
With respect to claims 9-10, Holmes further teaches the extension of the surface which the extension contact the threaded part of the spindle is greater than the pitch of the thread of the spindle in the longitudinal direction of the spindle (see figs. 13, 19). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle taught by Wallshein with the recess/flat in combination with the springy extension as taught by Holmes in order to provide a more secure connection in order to lock the spindle in place and provide feedback to the user that the device is locked in place (see col. 5, ll. 18-21 such that the user can feel the nut being locked into place).   
With respect to claims 11-12, wherein the extension is a leaf spring (see fig. 33).

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (4,379,693) in view of Holmes (3,208,493) as applied to claims 1-2 above, and further in view of Marshall (742,466).
Wallshein/Holmes teaches the invention as substantially claimed and discussed above including Holmes teaching the number of flats/recesses can vary (see col. 3, ll.68-67, col. 4, ll. 17-19 of Holmes) and the threaded part is flat with rounded edges (see fig. 18), however, does not specifically teach that at least one recess and flat extends over the entire length of the threaded part, the at least one recess/flat comprises two or four recesses/flats which are present on the at lest one threaded part, and lie diametrically opposite each other in pairs, where the at least one threaded part is a square with rounded edges, in which the thread is formed along the rounded edges, wherein the thread of the at least one threaded part also extends at least in part into the at least one recess/flat of the at least one threaded part.  
Marshall teaches a device configured for preventing or impeding an inadvertent twisting of a spindle comprising a spring element F interacting with a flat D/E, wherein with respect to claims 13-14, the flat extends over the entire length of the threaded part (see fig. 1, 3), with respect to claims 15 and 18, wherein the threaded shaft comprises  two or four flats (see figs. 2-4, two flats are D, four flats are E) which are present on the at least one threaded part and lie diametrically opposite each other in pairs (see figs. 2, 4, see 112 rejection above regarding claim 15), with respect to claims 16 and 19, wherein the at least one threaded part is a square with rounded edges, in which the thread is formed along the rounded edges (see figs. 1-4, see 112 rejection above regarding claim 16), with respect to claims 17 and 20, wherein the thread of the at least one threaded part also extends at least in part into the at least one flat of the threaded part (see figs. 1-4, such that the flat region has threads within it). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the device configured for preventing or impeding an inadvertent twisting of the spindle taught by Wallshein/Holmes to include the flat/recess portion to extend along the entire threaded shaft as taught by Marshall in order to allow the device to work along the entire shaft, to change the number of recesses/flats to only include two or four so as to provide the square shape with rounded edges as taught by Marshall in order to provide the desired adjustability, such that less flats/recesses, would allow for larger adjustments than more flats/recesses which would allow for smaller incremental adjustments and to allow the threads to extend into the flats/recesses in order to prevent misalignment of the threaded rod within the threaded bore.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/HEIDI M EIDE/Primary Examiner, Art Unit 3772      

6/3/2022